Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/498,293, MEDICAL FASTENING DEVICE AND MEDICAL DEVICE, filed on 9/26/19.

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 8/23/22 is acknowledged.
	Claim 4 refers to non-elected species IV, figures 15-22, with “partially open strap with two cheeks”, therefore claim 4 is withdrawn to non-elected invention. 

Specification
The disclosure is objected to because of the following informalities: Page 2, line 18, “[sensor device] and page 3, line 7, “[medical device]” are indefinite because the words in the brackets are consider deleted.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 6, “which frees a free mounting area” is indefinite because it is not clear what frees the free mounting area? And is the free mounting area referring to opening area? 
	Claim 1, lines 6-7, “wherein the counterpiece encloses the mounting area at least as a partial frame” is indefinite because it is not clear because how can an element have the ability of enclosing the mounting area if it has a partially frame?
	Claim 1, lines 8-9, “the counterpiece is provided with an opening” is indefinite because it is not clear if the opening is the same as free mounting area?
	Claim 1, lines 9-10, “wherein the pressing piece is movable in the opening in the direction of the depression of the counterpiece” is indefinite because claim 1, lines 8-9, cites “wherein the counterpiece is provided with an opening arranged opposite the depression” and then in lines 9-10 states the depression is moving in the same direction as the opening.
	Claim 3, line 2, “wherein the pressing piece is configured as a one-piece screw” is indefinite because the pressing piece comprises two separated pieces, one with carriage and the other with screw.
	Claim 7, line 2, “wherein on an end facing the carriage” is indefinite because it is not clear what is “an end”. 
	Claim 20, line 2, “comprising the electromagnetic sensor” is indefinite because it is not clear if the electromagnetic sensor is mounted on the sensor mount as claimed in claim 1.
	Claims 2-3 and 5-23 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-14 and 17-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 4,567,660 to Sakata et al.
	Sakata et al. teaches a fastening device comprising a clamping element (15) and a sensor mount (12).  The clamping element comprises a counterpiece (21A and 21B) and a pressing piece (23) movable relative to the counterpiece. The counterpiece has a lateral opening (24) and a free mounting area (21).  The counterpiece encloses the mounting area with a partial frame.  The counterpiece has a depression (42) facing the mounting area.  The counterpiece has an opening opposite the depression.  The pressing piece is movable in the opening.  The depression has first, opposite, straight sections extending at an angle in relation to one another and a second curved end section which connects the first sections.  The pressing piece has a carriage (23) and a screwed part (32).  The carriage is positive-locking (26) connected to the screw part.  The carriage is mounted rotatably at the screw part.  The screwed part has a pin designed to mesh with a recess (26) of the carriage. The pin has an attachment (kurl knob) which faces the carriage and the attachment has a cross section that is larger than a cross section of the pin.  The carriage has an end face facing the screwed part, a hole (see where fastener 51 extends therethrough), the hole having a diameter that is smaller than a diameter of the recess and an undercut (27) is formed between the hole and the recess and the attachment extends behind the undercut. The pin of the screwed part is arranged within the recess of the carriage at a radially spaced location from the inner wall of the recess such that a radial clearance is formed between the pin and the recess.  The attachment is arranged at an axially spaced location from the undercut such that an axial clearance is formed between the attachment and the undercut.  The carriage has a groove (41) having a circle segment-shaped section on a groove end face facing the depression.  The counterpiece has a plug (51) and a holding part positive-locking (threaded surface adjacent to element 51) connected to the plug. The plug is detachably connected to the holding part. The plug is connected to the holding part by a locking connection. The sensor mount is arranged in the counterpiece. The sensor mount has a cross-shaped configuration.  The sensor mount is provided with a cover (14). 



    PNG
    media_image1.png
    826
    1066
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1011
    924
    media_image2.png
    Greyscale






Allowable Subject Matter
Claims 15-16 and 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 4,547,092 to Vetter et al.
US Patent Application Publication # 2005/0082729 to Wong
US Patent Application Publication # 2002/0131818 to Wang et al.
US Patent # 5,836,559 to Ronci
US Patent # 5,228,323 to Dubinsky et al.
US Patent Application Publication # 2014/0169860 to Meunier
The cited references above teach the clamping device for clamping an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        9/8/22